Title: From James Madison to an Unidentified Correspondent, 13 February 1806
From: Madison, James
To: 


                    
                        Sir
                        Washington Feby. 13. 1806
                    
                    I have received & return thanks for the “answer to war in disguise” which you have been so obliging as to send me. From a gallop over its contents, it seems to be handsomely written, and to have sufficiently prostrated the adversary. I do not think however that the character of the introductory part, is altogether sustained throughout the piece, whether proceeding from a difference in the pen, or a more rapid use of it. I observe too that in page 46–47. a concession is made, which favors the recent doctrine making a vessel liable to capture, which has violated the laws of war in any one of a series of voyages preceding her return to her original port of departure. The scope which this doctrine gives to the enquiries of Crucias [sic] & Courts, is of itself sufficient to exclude it from the public code. Will you accept another pamphlet on the same subject with that of War in Disguise, but on the opposite side. I am very respectfully Yr. Obedt sert
                    
                        James Madison
                    
                